 Case 4:20-cv-00817-SDJ Document 70 Filed 01/22/21 Page 1 of 2 PageID #: 637



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

WALMART INC.                                §
                                            §
v.                                          §    CIVIL NO. 4:20-CV-817-SDJ
                                            §
U.S. DEPARTMENT OF JUSTICE,                 §
ET AL.                                      §

     ADVISORY CONCERNING HEARING ON DEFENDANTS’ MOTION TO
                DISMISS FOR LACK OF JURISDICTION

        Before the Court is Defendants’ Motion to Dismiss for Lack of Jurisdiction,

(Dkt. #43), which is set for hearing on Tuesday, January 26, 2021. At the hearing, the

Court will consider and hear argument on all issues relevant to the Motion. However,

the parties are advised that the following issues raised by the briefing and pleadings

in this case are of particular interest to the Court in resolving the Motion:

     (1) The specific agency action(s) that Plaintiff Walmart Inc. challenges and that

        could support the waiver of sovereign immunity under 5 U.S.C. § 702.

     (2) The distinction, if any, between Walmart’s challenge to agency action(s) and

        the programmatic challenges for which, courts have held, Congress has not

        waived sovereign immunity.

     (3) Whether Walmart must challenge a “final agency action” for a ripe case or

        controversy to exist in a pre-enforcement declaratory action, and, if so, what

        may constitute “final agency action” in the context of this case.

     (4) Whether Walmart is attempting to assert a cause of action under Ex parte

        Young, 209 U.S. 123 (1908), and, if so, whether Ex parte Young applies in this

        case.


                                            1
Case 4:20-cv-00817-SDJ Document 70 Filed 01/22/21 Page 2 of 2 PageID #: 638




        So ORDERED and SIGNED this 22nd day of January, 2021.




                                               ____________________________________
                                               SEAN D. JORDAN
                                               UNITED STATES DISTRICT JUDGE




                                     2
